           Case 2:18-bk-24571-NB                   Doc 39 Filed 01/16/19 Entered 01/16/19 12:38:44                                      Desc
                                                     Main Document Page 1 of 3

 Attorney or Party Name, Address, Telephone & FAX                             FOR COURT USE ONLY
 Nos., State Bar No. & Email Address


 ZOLKIN TALERICO LLP                                                                                     FILED & ENTERED
 Derrick Talerico (SBN 223763)
 dtalerico@ztlegal.com
 12121 Wilshire Blvd., Suite 1120                                                                                JAN 16 2019
 Los Angeles, CA 90025
 Tel: 424.500.8552
                                                                                                           CLERK U.S. BANKRUPTCY COURT
                                                                                                           Central District of California
                                                                                                           BY ghaltchi DEPUTY CLERK
 Proposed Attorneys for Debtor and
 Debtor-in-Possession




     Attorney for Movant
     Movant appearing without an attorney

                                          UNITED STATES BANKRUPTCY COURT
                                 CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

 In re:                                                                       CASE NO.: 2:18-bk-24571-NB
                                                                              CHAPTER: 11
 JACKIE’S COOKIE CONNECTION, LLC,
 a California limited liability company
                                                                                 ORDER GRANTING MOTION FOR RELIEF
                                                                                   FROM STAY UNDER 11 U.S.C. § 362
                                                                                       (UNLAWFUL DETAINER)

                                                                              DATE: January 15, 2018
                                                                              TIME: 10:00 a.m.
                                                                              COURTROOM: 1545
                                                                              PLACE: 233 E. Temple Street
                                                                                      Los Angeles, CA 90012

                                                              Debtor(s).

 Movant:      Smashssma, LLC


1. The Motion was:                    Opposed               Unopposed                Settled by stipulation

2. This order applies to the following real property (Property):
    Type of property:            Residential            Nonresidential
    Street Address: 730 E. 139th Street
    Unit/Suite number:
    City, State, Zip Code: Compton, CA 90069

3. The Motion is granted under:
    a.         11 U.S.C. § 362(d)(1)
    b.         11 U.S.C. § 362(d)(2)
          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                               Page 1                                          F 4001-1.RFS.UD.ORDER
            Case 2:18-bk-24571-NB                   Doc 39 Filed 01/16/19 Entered 01/16/19 12:38:44                                      Desc
                                                      Main Document Page 2 of 3

      c.         11 U.S.C. § 362(d)(4). The filing of the bankruptcy petition was part of a scheme to hinder, delay, or defraud
                 creditors that involved:
           (1)        The transfer of all or part ownership of, or other interest in, the Property without the consent of the
                      secured creditor or court approval; and/or
           (2)        Multiple bankruptcy cases affecting the Property.
           (3)        The court          makes          does not make             cannot make a finding that the Debtor was involved in
                      this scheme.
           (4) If recorded in compliance with applicable state laws governing notices of interests or liens in real property, this
               order is binding in any other case under this title commenced by or against any debtor who claims any
               interest in the Property purporting to affect such real property filed not later than 2 years after the date of the
               entry of this order by the court, except that a debtor in a subsequent case under this title may move for relief
               from this order based upon changed circumstances or for good cause shown, after notice and a hearing. Any
               federal, state or local government unit that accepts notices of interests or liens in real property shall accept
               any certified copy of this order for indexing and recording.

4.         As to Movant, its successors, transferees and assigns, the stay of 11 U.S.C. § 362(a) is:
      a.         Terminated as to the Debtor and the Debtor’s bankruptcy estate.
      b.         Modified or conditioned as set forth in Exhibit                   to this order.
      c.         Annulled retroactive to the bankruptcy petition date. Any postpetition acts taken by or at the request of the
                 Movant to enforce its remedies regarding the Property, including without limitation entry of any order,
                 judgment or writ, do not constitute a violation of the stay.
5.         Movant may enforce its remedies to obtain possession of the Property, including lockout, in accordance with
           applicable nonbankruptcy law, but may not pursue any monetary claim against the Debtor or property of the estate
           for amounts attributable to the period before the bankruptcy was filed except by filing a proof of claim pursuant to
           11 U.S.C. § 501.

6.         Movant shall not cause the Debtor to be locked out before (date)                                    .

7.         The co-debtor stay of 11 U.S.C. § 1201(a) or § 1301(a) is terminated, modified or annulled as to the co-debtor, on
           the same terms and conditions as to the Debtor.

8.         The 14-day stay prescribed by FRBP 4001(a)(3) is waived.

9.    This order is binding and effective despite any conversion of this bankruptcy case to a case under any other chapter
      of the Bankruptcy Code.

10.        This order is binding in any other bankruptcy case commenced by or against any debtor who claims any interest
           in the Property, or purporting to affect the Property filed not later than 2 years after the date of entry of this order,
           except that a debtor in a subsequent case may move for relief from this order based upon changed circumstances
           or for good cause shown, after notice and hearing.

11.        This order is binding and effective in any bankruptcy commenced by or against the Debtor for a period of 180
           days from the hearing of this Motion.

12.        This order is binding and effective in any bankruptcy commenced by or against any debtor who claims any
           interest in the Property for a period of 180 days from the hearing of this Motion.
      a.         without further notice.
      b.         upon recording of a copy of this order or giving appropriate notice of its entry in compliance with applicable
                 nonbankruptcy law.




           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                Page 2                                          F 4001-1.RFS.UD.ORDER
            Case 2:18-bk-24571-NB                   Doc 39 Filed 01/16/19 Entered 01/16/19 12:38:44                                      Desc
                                                      Main Document Page 3 of 3

13.        A designated law enforcement officer may evict the Debtor and any other occupant from the Property regardless
           of any future bankruptcy case concerning the Property for a period of 180 days from the hearing of this Motion.
      a.        without further notice.
      b.        upon recording of a copy of this order or giving appropriate notice of its entry in compliance with applicable
                nonbankruptcy law.

14.        Other (specify):
                Debtor shall turn over possession of the Property to Movant in “broom clean” condition, on or before January
                31, 2019 (the “Turnover Date”), and the lease shall be considered terminated on the Turnover Date. Within 10
                business days of the Turnover Date, Movant shall dismiss unlawful detention action Case No. 18STCV04352
                before the Los Angeles Superior Court.

                Prior to the Turnover Date, should Movant or Movant’s agent require access to the Property for purposes of
                showing the Property for lease and/or sale, counsel for Movant shall give 24-hour advance email notice to
                counsel for Debtor. Debtor and Movant agree to work cooperatively to accommodate access requests on less
                than 24-hour notice.

                In the event all of Debtor’s equipment has not been removed from the Property by the date Movant takes
                possession of the Property, Movant agrees to provide Debtor access to the Property – through February 2019
                – on 24-hour advance email notice to counsel for Movant, solely for the purpose of removing equipment which
                is property of the Debtor’s.

                As an officer of this Court, counsel to Debtor represents that the terms reflected in this order have been
                agreed to by Debtor and Movant.

                                                                            ###




                   Date: January 16, 2019




           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                Page 3                                          F 4001-1.RFS.UD.ORDER
